DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, Species A in the reply filed on 6/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2021.

Claim Objections
Claim 1-4 and 7-9 are objected to because of the following informalities:  
Regarding claims 1-4 and 7-9, each claim recites “hole” whereas there initially are plural “holes” recited.
Regarding claim 7, “four second exhaust holes” should be changed to “four second exhaust holes of the second exhaust holes.”  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 9, 15, the limitation “in a column direction, the length of the second exhaust hole…,” is unclear as to how it is related to “in a row direction, a length of the second exhaust hole…” Specifically, “the length” in the column direction would not be understood to be the same as “a length” in the row direction. 
Regarding claim 2, the limitation “centrosymmetric shapes,” is unclear as to what the meaning of the term is. Specifically, as “centrosymmetric” appears to be related to crystallography and is understood to be of a three dimensional nature, and it is unclear how this is related to the two dimensional plan view shapes disclosed by applicant. It is further understood as requiring a “center of symmetry,” and it is unclear how this relates to the shapes applicant discloses, in particular a rectangle. For examination purposes, the claim will be interpreted as requiring a shape of a rectangle, square, and/or circle. 
Regarding claims and 4, the limitations “roughly” and “about” render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (WO 2014/104042, using machine translation provided herewith; herein “Yamazaki”).
Regarding claim 1, Yamazaki discloses in Fig. 11-12 and related text an electrode exhaust structure, comprising:
first exhaust holes (e.g. even columns of 14A, see [0069]) arrayed in a matrix and arranged on an electrode (14, see [0069]); and

wherein a column of the second exhaust holes are arranged between adjacent columns of the first exhaust holes, and a row of the second exhaust holes are arranged between adjacent rows of the first exhaust holes (see Fig. 12);
in a row direction, a length of the second exhaust hole is greater than or equal to a minimum distance between the adjacent columns of the first exhaust holes (length is 100nm or more and distance between is 50nm or more, see [0024]); and
in a column direction, the length of the second exhaust hole is greater than or equal to a minimum distance between the adjacent rows of the first exhaust holes (length is 100nm or more and distance between is 50nm or more, see [0024]).
Note that “exhaust” is understood as a functional limitation, the function being performed at an intermediate stage of a process of making the device. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Further, It is the position of the Office that because the device of Yamazaki has all of the structural limitations of the claimed invention (i.e the holes) the device is capable of performing in the manner claimed (i.e. capable of being able to allow for “exhausting”). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Lastly, it is noted that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 2, Yamazaki further discloses wherein the first exhaust hole and the second exhaust hole are of centrosymmetric shapes (e.g. circle, see Fig. 12).
Regarding claim 6, Yamazaki further disclose wherein an area of each of the first exhaust holes is equal to an area of each of the second exhaust holes (each 14A is the same, see Fig. 12).
Regarding claim 7, Yamazaki further discloses wherein a center of the second exhaust hole is configured at a position from which distances to centers of four second exhaust holes adjacent thereto are approximately equal (see Fig. 12; note that one can choose four second exhaust holes such that the limitation is met).
Regarding claim 8, Yamazaki discloses in Fig. 11-12 and related text an electrode (14, see [0069]), comprising an electrode exhaust structure as claimed in the same manner and for the same reasons as applied to claim 1 above.
Regarding claim 9, Yamazaki discloses in Fig. 11-12 and related text a display panel (see Fig. 2 and cl. 13 at least), comprising an electrode (14, see [0069]), comprising an electrode exhaust structure as claimed in the same manner and for the same reasons as applied to claim 1 above.
Regarding claim 10, Yamazaki further discloses wherein the display panel further comprises:
a substrate (11, see [0020]); and
an organic material layer (13, see [0016]) arranged on the substrate;
wherein the electrode (14) is arranged on the organic material layer, and the electrode exhaust structure on the electrode overlaps with the organic material layer (see Fig. 12).
Regarding claim 15, Yamazaki discloses in Fig. 11-12 and a display device (see Fig. 2 and cl. 13 at least), comprising the display panel of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamazaki.
Regarding claim 3, Yamazaki further discloses wherein the first exhaust hole and the second exhaust hole are roughly of rectangles (polygonal shape, see [0024]).
In the alternative, it would have been an obvious matter of design choice to modify the device of Yamazaki by having holes “roughly as rectangles,” because Yamazaki teaches polygonal shapes (see [0024]) and a rectangle would be one of a finite number of polygonal shapes to try. Such a modification KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Further, a change in shape to a rectangle involves a mere change in the shape of a component, a characteristic of the holes which Yamazaki establishes is not limited (see [0024]), and a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.
Regarding claim 4, Yamazaki further shows wherein the first exhaust hole and the second exhaust hole are roughly of squares (for the same reasons as applied to claim 3 above in regards to rectangular holes), but is does not explicitly disclose
wherein first and third edges of the first exhaust hole are parallel to the row direction, and second and fourth edges of the first exhaust hole are parallel to the column direction; and four edges of the second exhaust hole each has an included angle of about 45 degrees with respect to the row direction.
It would have been an obvious matter of design choice to modify the device of Yamazaki by having “wherein first and third edges of the first exhaust hole are parallel to the row direction, and second and fourth edges of the first exhaust hole are parallel to the column direction; and four edges of the second exhaust hole each has an included angle of about 45 degrees with respect to the row direction” because Yamazaki teaches polygonal shapes (see [0024]) and square and/or diamonds, respectively, would be two of a finite number of polygonal shapes to try. Such a modification would have been obvious since such a modification would have involved choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Further, a change in shape to squares and diamonds, respectively, involves a mere change in the shape of a component, a characteristic of the holes which Yamazaki establishes is not limited (see [0024]), and a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. Lastly, it is noted that Yamazaki .  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, as applied to claim 9 above, and in view of Mori (US 2015/0255743).
Regarding claim 11, Yamazaki does not explicitly disclose wherein the display panel comprises:
an effective display area; and
anon-display area arranged around the effective display area;
wherein the electrode comprises a function part located in the effective display area, and
an auxiliary part located in the non-display area; and 
the electrode exhaust structure is located on the auxiliary part.
In the same field of endeavor, Mori teaches in Fig. 19 and related text a display panel wherein the display panel comprises 
an effective display area (3, see [0128]); and
anon-display area (4, see [0128]) arranged around the effective display area;
wherein the electrode (cathode 15, see [0038]) comprises a function part located in the effective display area (portion of 15 in 3), and
an auxiliary part (portion of 15 in 4) located in the non-display area; and 
an electrode structure is located on the auxiliary part (note that the portions in 3 and 4 are continuous portions of the same layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki by having an effective display area and a non-display area arranged around the effective display area; the electrode having a function part located in the effective display area and an auxiliary part located in the non-display area; and the electrode structure is located on the auxiliary part, as shown . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US 2019/0237490) is cited for showing exhaust holes (311, see [0058]) having all the features of the independent claims (see Fig. 3 and related text) except a length of the second exhaust hole is greater than or equal to a minimum distance between the adjacent columns of the first exhaust holes.
Choi (US 2016/0315135) is cited for showing holes in an electrode (275) used for venting gas during manufacture (see cl. 29 at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LAUREN R BELL/Primary Examiner, Art Unit 2816